DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to Applicant’s amendment filed on December 29, 2020. Claim 1 is canceled. Claims 2-21 are pending and will be considered for examination.

Allowable Subject Matter
Claims 2-11 and 13-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2 and 13 recite the combination of elements not found in the prior art. Specifically the claim recites the elements of: 

Claim 2: 
”automatically simulating a walkthrough of the first 3D image of the first one of the plurality of physical merchants; 
receiving a user selection of an item displayed in the first 3D image during the simulated walkthrough; and 


Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The reasons for allowance are based on the same rationale as set forth above on claim 2.



Claim 13: 
”automatically simulating a walkthrough of a merchant location of the first merchant via the first set of the 3D virtual images; 
receiving a user selection of an item displayed in the first set of the 3D virtual images during the simulated walkthrough; and 
in response to receiving the user selection of the item displayed in the first set of the 3D virtual images during the simulated walkthrough, moving the item displayed in the first set of the 3D virtual images to be displayed in the real-world physical location separate from the walkthrough of the merchant location of the first merchant”

Although these limitations are not found in the prior art they still stand 

Claim 21 recites allowable subject matter. The combination of elements recited but not found in the prior art is: 
“automatically simulating a virtual walkthrough of the merchant location; 
receiving, during the simulated virtual walkthrough, a selection of an item from the plurality of items, wherein the item is available for sale within the merchant location; and 
moving a display of the item from the merchant location in the simulated virtual walkthrough to the real-world environment separate from the simulated virtual walkthrough of the merchant location, wherein the moving causes an adjustment of the display of the item based on the physical parameters of the real-world environment and real-world dimensions of the item” 

Response to Arguments
I.	Claim Rejections – Double Patenting
Applicant’s amendments filed December 29, 2020 with respect to claims rejected under Double Patenting have been fully considered and are persuasive. The rejection under Double Patenting is withdrawn. 

II.	Claim Rejections - 35 USC § 101
Applicant’s arguments filed December 29, 2020 with respect to claims rejected under 35 USC § 101 have been fully considered but they are not persuasive. 

	Applicant begins by arguing (bottom of page 9) that the amended claims are not directed to an abstract idea because they integrate the alleged judicial exception into a practical application. Applicant argues that analysis of the pending claims is analogous to Core Wireless. Examiner disagrees. (Before beginning the analysis, Examiner notes that all of Applicant’s arguments are stated in terms of claim 21. There has never been a 35 USC § 101 rejection of claim 21 for this Application. Examiner will assume that this is a typographical error, and that Applicant is making the arguments in terms of independent claims 2 and 13). 
Specifically, Applicant argues that that like Core Wireless, the pending claims are directed to an improved user interface and way of presenting information to a user, citing “The court explained that the claim limitations disclosed a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. Id. Furthermore, the court explained that the claims recited a specific improvement over prior systems, resulting in an improved user interface 
The first reason is that the claims are very different factually. Core Wireless involved presenting a particular manner of summarizing and presenting information in electronic devices, including (citing here from the court’s decision): an electronic device with a “small screen”, “’an application summary that can be reached directly from the menu,’ specifying a particular manner by which the summary window must be accessed”, requiring “the application summary window list a limited set of data, ‘each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application’”, and “that the summary window ‘is displayed while the one or more applications are in an un-launched state,’ a requirement that the device applications exist in a particular state”. Unlike Core Wireless, the pending claims do not recite an electronic device with a small screen, an application summary, a menu, a summary window, a list being selectable to launch the respective application and enable the selected data to be seen within the respective application, or applications in an un-launched state. In fact, the only similarity seems to be displaying a limited set of information to the user. Displaying a limited set of information to a user, in and of itself, is not sufficient for the pending claims to be analogous to Core Wireless. Almost any computer-related invention that collects data displays only a limited set of information to the user. 
Core Wireless the court noted that the Specification confirmed that the claims disclosed an improved user interface for electronic devices, particularly those with small screens. Examiner does not find any evidence for such an improvement in Applicant’s Specification or arguments. Examiner notes that Applicant purports to provide evidence that “the claimed subject matter is directed to an improved user interface and way of presenting information to a user” (second paragraph of page 11). However, the evidence that Applicant provides is merely a listing of the most recent limitations added in amendment regarding a virtual walkthrough where an object is moved from a simulated merchant location to the user’s environment without further explanation. This argument is conclusory. 
Finally, Examiner disagrees with this argument because the court in Core Wireless presented its reasoning of why the claims in that case improved the efficiency of the electronic device: 
The disclosed invention improves the efficiency of using the electronic device by bringing together “a limited list of common functions and commonly accessed stored data,” which can be accessed directly from the main menu. Id. at 2:55-59. Displaying selected data or functions of interest in the summary window allows the user to see the most relevant data or functions “without actually opening the application up.” Id. at 3:53-55. The speed of a user's navigation through various views and windows can be improved because it “saves the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated.” Id. at 2:35-39. Rather than paging through multiple screens of options, “only three steps may be needed from start up to reaching the 

None of this reasoning applies to Applicant’s claims. Therefore, Examiner does not find this argument persuasive. 
Applicant presents a final argument regarding the pending claims being analogous to Core Wireless (bottom of page 11) as follows: “Finally, like the claims in Core Wireless, amended claim 21 recites a specific improvement over prior systems, which results in an improved user interface that allows for an "interactive merchant sales environment [remote] from the merchant location, for example, within a user environment where the user is located." See Application at [00011]”. Examiner does not find this argument persuasive. Core Wireless does not involve an interactive merchant environment nor a user environment where the user is located. In addition, this argument is conclusory – it merely states that there is an improvement, and lists claim limitations without explaining how this amounts to an improvement. 

Applicant also argues that the claims integrate the abstract idea into a practical application because they are similar to Claim 1 of Example 42 in that “the claim recites a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user”. In support of this argument, Applicant merely lists the claim limitations added in 

Applicant goes on to argue (top of page 13) that the limitations in the pending claims amount to significantly more than the alleged abstract idea because the subject matter of the pending claims is necessarily rooted in computer vision systems, analogizing to Claim 2 of Example 36. Examiner disagrees with this analysis. The analysis of Claim 2 of Example 36 identifies the additional limitations as “a high‐resolution video camera array at predetermined positions with overlapping views, memory and processor to (d) reconstruct the 3‐D coordinates of the item of inventory from multiple overlapping images obtained from the camera array and prior knowledge of the location and field of view of the camera(s)”. As evidence of the similarity of the pending claims to Claim 2 of Example 36, Applicant presents the following limitations: "automatically simulating a virtual walkthrough of the merchant location; receiving, during the ‐resolution video camera array at predetermined positions with overlapping views”), and how these additional elements interact (“reconstruct the 3‐D coordinates of the item of inventory from multiple overlapping images obtained from the camera array and prior knowledge of the location and field of view of the camera(s)”) in order to “amount to significantly more than the abstract idea”. In contrast, the pending claims recites a generic additional element (“a display”) and a general linking of the abstract idea to the technological environment (“adjustment of the display of the item based on the physical parameters of the real-world environment and real-world dimensions of the item”). That is, a display is generic and adjusting the display based on physical parameters does not explain how the additional elements, in combination, “amount to significantly more than the abstract idea”. Therefore this argument is not persuasive. 

III.	Claim Rejections - 35 USC § 103
Applicant’s arguments filed December 29, 2020 with respect to claims rejected under 35 USC § 103 have been fully considered and are persuasive. The rejection under 35 USC § 103 is withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 2-11 are directed to a system, which is a machine. Therefore, claims 2-11 are directed to one of the four statutory categories of invention. Claims 13-20 are directed to a method, which is a process. Therefore, claims 13-20 are directed to one of the four statutory categories of invention. 



Step 2A
Claim 2:
The claim recites accessing or receiving data associated with a plurality of physical merchants, wherein the data comprises virtual representations of the plurality of physical merchants and virtual images of items available from the plurality of physical merchants; determining environmental parameters for a user environment of a first user associated with the virtual display component, wherein the user environment comprises a real-world physical environment of the virtual display component; determining display requirements for a three-dimensional (3D) display of at least a portion of the data in the user environment based on the environmental parameters; generating a first 3D image of a first one of the plurality of physical merchants based on the display requirements and the at least a portion of the data; displaying the first 3D image within the user environment; automatically simulating a walkthrough of the first 3D image of the first one of the plurality of physical merchants; receiving a user selection of an item displayed in the first 3D image during the simulated walkthrough; and in response to receiving the user selection of the item displayed in the first 3D image during the simulated walkthrough, moving the item displayed in the first 3D image in the simulated walkthrough to be displayed in the user environment separate from the first 3D image in the simulated walkthrough. 


Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of displaying, within a user environment, 3D virtual images of physical merchants and items available from the physical merchants. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting marketing or sales activities or behaviors. 
Dependent claims 3-11 recite the same abstract ideas identified in claim 2. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 2-11 recite the additional elements of a virtual display component, a non-transitory memory storing instructions, one or more hardware processor coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations, and sending/receiving/processing data. The computer system component steps are recited at a high-level of generality (i.e., a computer system with a virtual display component) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


Claim 13:
The claim recites receiving a first request for a three-dimensional (3D) display of a physical merchant location having a plurality of merchants within a real-world physical location of a user; transmitting 3D virtual display data for a virtual environment associated with the physical merchant location, wherein the 3D virtual display data comprise 3D virtual images associated with the plurality of merchants; causing virtual display options associated with the physical merchant location and the plurality of merchants to be displayed based on the 3D virtual display data; receiving a first selection of a first merchant of the plurality of merchants from the virtual display options; causing a first set of the 3D virtual images associated with the first merchant in the real-world physical location to be displayed; automatically simulating a walkthrough of a merchant location of the first merchant via the first set of the 3D virtual images; receiving a user selection of an item displayed in the first set of the 3D virtual images during the simulated walkthrough; and in response to receiving the user selection of the item displayed in the first set of the 3D virtual images during the simulated walkthrough, moving the item displayed in the first set of the 3D virtual images to be displayed in the real-world physical location separate from the walkthrough of the merchant location of the first merchant.
Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of displaying, within a user environment, 3D virtual images of a physical merchant location having a plurality of merchants. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting marketing or sales activities or behaviors. 
Dependent claims 14-20 recite the same abstract ideas identified in claim 13. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 13-20 recite the additional elements of a 3D display device, and sending/receiving/processing data. The computer system component steps are recited at a high-level of generality (i.e., a computer system with a 3D display device) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 14-20 are not integrated into a practical application based on the same analysis as for claim 13 above.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 

Claims 2-11 recite the additional elements of a virtual display component, a non-transitory memory storing instructions, one or more hardware processor coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations, and sending/receiving/processing data. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – Introduction to E-commerce (a textbook published in 2009), Chapter 8.4.2 “Design Method of Application E-Commerce System”, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi). Regarding virtual display component, see PTO-892 Reference V “3D Virtual Worlds and the Metaverse: Current Status and Future Possibilities” Section 2.1. Five Phases of Virtual World Development (pages 2-6). 

Claims 13-20 recite the additional elements of a 3D display device, and sending/receiving/processing data. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of See PTO-892 Reference U – Introduction to E-commerce (a textbook published in 2009), Chapter 8.4.2 “Design Method of Application E-Commerce System”, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi). Regarding 3D display device, see PTO-892 Reference V “3D Virtual Worlds and the Metaverse: Current Status and Future Possibilities” Section 2.1. Five Phases of Virtual World Development (pages 2-6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224.  The examiner can normally be reached on M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684                                                                                                                                                                                                        

/NAEEM U HAQ/Primary Examiner, Art Unit 3625